             Case 2:18-cv-09394-PA-MRW Document 1 Filed 11/02/18 Page 1 of 11 Page ID #:1



               1   ELVIRA CORTEZ (SBN 275626)
                   elvira.cortez@dinsmore.com
               2   DINSMORE & SHOHL LLP
                   655 West Broadway, Suite 800
               3   San Diego, CA 92101
                   Ph: (619) 400-0500/ Fx: (619) 400-0501
               4
                   Attorney for Defendant:
               5   G4S Secure Solutions (USA) Inc.
               6   JOHN HAUBRICH, JR. (SBN 228341)
                   John.Haubrich@lewisbrisbois.com
               7   CHRISTINA M. GUERIN (SBN 210066)
                   Christina.Guerin@lewisbrisbois.com
               8   LEWIS BRISBOIS BISGAARD & SMITH LLP
                   650 Town Center Drive, Suite 1400
               9   Costa Mesa, CA 92626
                   Ph: (714) 545-9200/ Fx: (714) 850-1030
              10
                   Attorney for Defendant:
              11   G4S Compliance & Investigations, Inc.
              12                         UNITED STATES DISTRICT COURT
              13                       CENTRAL DISTRICT OF CALIFORNIA
              14
                   LUIS HEREDIA,                            Case No.:
              15

              16                Plaintiff,                  (Removed from Los Angeles Superior
                                                            Court, Case No. BC719357)
              17   v.
              18                                            DEFENDANTS’ NOTICE OF
                   G4S SECURE SOLUTIONS (USA)               REMOVAL TO FEDERAL COURT
              19                                            UNDER 28 U.S.C. §1441(B)
                   INC.; G4S COMPLIANCE &
              20   INVESTIGATIONS, INC., G4S                (DIVERSITY)
                   COMPLIANCE & INVESTIGATION,
              21
                   and DOES 1 through 20, inclusive,
              22

              23
                                Defendants.

              24                               NOTICE OF REMOVAL
              25   To:   The Clerk and Honorable Judges of the United States District Court Central
              26   District of California.
              27         Please Take Notice that Defendant G4S Secure Solutions (USA) Inc. (“G4S
              28   Secure Solutions”) and Defendant G4S Compliance & Investigations, Inc.,
D INSMORE &
S HO HL LLP
 SAN DIEGO
                         DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28 U.S.C. §1441(B)
             Case 2:18-cv-09394-PA-MRW Document 1 Filed 11/02/18 Page 2 of 11 Page ID #:2



               1   erroneously sued as G4S Compliance & Investigation (“G4S Compliance &
               2   Investigations, Inc.”) (hereinafter collectively referred to as “Defendants”), without
               3   waiving the right to assert any defenses – including, without limitation, to challenge
               4   personal jurisdiction – file this Notice of Removal (“Notice”) in accordance with 28
               5   U.S.C. §§ 1332(a), 1441 and 1446 to remove to this Court the civil action filed in
               6   the Superior Court of the State of California for the County of Los Angeles, titled
               7   Luis Heredia v. G4S Secure Solutions (USA) Inc., et al., Case No. BC719357, on
               8   the basis of diversity of citizenship.
               9   I.    JURISDICTION AND VENUE
              10         1.     Removal of this action is proper under 28 U.S.C. sections 1332(a) and
              11   1441(a) because complete diversity of citizenship exists between the parties and the
              12   amount in controversy exceeds $75,000, exclusive of interest and costs, as set forth
              13   below. (28 U.S.C. §§ 1332, 1441(a), 1446(b).)
              14         2.     Venue is proper in this Court pursuant to 28 U.S.C. sections 84(c)(2),
              15   1391 and 1446, as set forth below.
              16   II.   STATE COURT ACTION
              17         3.     On August 27, 2018, Plaintiff Luis Heredia (“Plaintiff”) filed a
              18   Complaint captioned Luis Heredia v. G4S Secure Solutions (USA) Inc., et al. Case
              19   No. BC719357, against G4S Secure Solutions (USA), Inc., G4S Compliance &
              20   Investigations, Inc., G4S Compliance & Investigation and Does 1 through 20,
              21   inclusive, in California Superior Court for the County of Los Angeles (“State Court
              22   Action”).    Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of the
              23   Complaint in the State Court Action is attached to this Notice as Exhibit A.
              24         4.     Plaintiff’s Complaint arises out of his employment with G4S
              25   Compliance & Investigations, Inc. and generally alleges claims for: (1)
              26   discrimination in violation of FEHA; (2) retaliation in violation of FEHA; (3)
              27   failure to prevent discrimination and retaliation in violation of FEHA; (4) failure to
              28   provide reasonable accommodations in violation of FEHA; (5) failure to engage in
                                                             2.
D INSMORE &
S HO HL LLP
 SAN DIEGO
                         DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28 U.S.C. §1441(B)
             Case 2:18-cv-09394-PA-MRW Document 1 Filed 11/02/18 Page 3 of 11 Page ID #:3



               1   a good faith interactive process in violation of FEHA; (6) wrongful termination in
               2   violation of public policy; (7) for declaratory judgment; (9) failure to provide meal
               3   and rest periods; (10) waiting time penalties; and (11) unfair competition. Plaintiff
               4   seeks no less than $29,070.00 for payment of meal and rest periods under Labor
               5   Code § 226.7; no less than $6,120.00 for waiting time period penalties under Labor
               6   Code §§ 201-203; and an unspecified amount of compensatory damages, lost
               7   wages, special damages, disgorgement of profits, punitive damages, penalties,
               8   interest, costs, expert witness fees and attorneys’ fees.
               9          5.     Defendants dispute Plaintiff’s allegations, believe that Plaintiff’s
              10   Complaint lacks merit, and deny that Plaintiff has been harmed in any way.
              11          6.     Defendants were served with the State Court Action Summons and
              12   Complaint on October 3, 2018. This Notice is therefore timely pursuant to 28
              13   U.S.C. § 1446(b).
              14          7.     On October 31, 2018, G4S Compliance & Investigations, Inc. filed an
              15   Answer in the State Court Action. On or about September 13, 2018, the state court
              16   set a Case Management Conference for January 14, 2019. No proceedings or other
              17   filings other than as set forth herein have occurred in the State Court Action.
              18   Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the summons and all
              19   process, pleadings, and orders served upon Defendants in the State Court Action are
              20   attached and incorporated as Exhibit B.
              21          8.     For purposes of removal “the citizenship of defendants sued under
              22   fictitious names shall be disregarded.” 28 U.S.C. § 1441(b)(1). Accordingly, the
              23   purported “Doe” defendants Plaintiff included in the Complaint are irrelevant for
              24   removal and jurisdictional purposes.
              25   III.   REMOVAL IS PROPER BASED UPON DIVERSITY OF
              26          CITIZENSHIP
              27          9.     The above-referenced action is a civil action for which this Court has
              28   original jurisdiction under the provisions of 28 U.S.C. § 1332 and is one that may
                                                              3.
D INSMORE &
S HO HL LLP
 SAN DIEGO
                          DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28 U.S.C. §1441(B)
             Case 2:18-cv-09394-PA-MRW Document 1 Filed 11/02/18 Page 4 of 11 Page ID #:4



               1   be removed to this Court by G4S pursuant to 28 U.S.C. § 1441.
               2         10.    This Court has original jurisdiction over this action under 28 U.S.C.
               3   § 1332 because: (a) the parties to this action are citizens of different states; and
               4   (b) the amount in controversy exceeds $75,000.
               5         A.     There Is Complete Diversity Between Plaintiff and Defendants.
               6         11.    There is (and was at the time the Complaint was filed) complete
               7   diversity between Plaintiff and Defendants. (See 28 U.S.C. § 1332(a)). The United
               8   States Supreme Court recently affirmed that a defendant need only to plausibly
               9   allege the requirements for federal jurisdiction to remove. That is, a defendant only
              10   needs to file in the federal forum a notice of removal “containing a short and plan
              11   statement of the grounds for removal”; no evidentiary submissions need to be
              12   submitted. (Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 55
              13   (2014), citing 28 U.S.C. § 1446(a).)
              14         12.    Both at the time this action was filed and at the time of removal,
              15   Plaintiff was, and still is, a citizen of the State of California. Plaintiff alleges that
              16   “[Plaintiff] is and at all times relevant hereto was a resident of the State of
              17   California, County of Los Angeles.” (Ex. A, Complaint, ¶ 2.) Accordingly, on
              18   information and belief, Defendants believe Plaintiff is a domiciled citizen of the
              19   State of California.
              20         13.    Both at the time this action was filed and at the time of removal, G4S
              21   Secure Solutions is a corporation, registered in the State of Florida, with its
              22   headquarters and principal place of business in Jupiter, Florida. For the purposes of
              23   determining diversity jurisdiction, G4S Secure Solutions is not a citizen of
              24   California because it is neither incorporated in California nor does it have a
              25   principal place of business in California.            (See Declaration of Michael
              26   Konstantakos, at ¶¶ 3-6). Plaintiff’s Complaint further states that G4S Secure
              27   Solutions “was and is a Florida corporation…” (Ex. A, Complaint, ¶ 3.)
              28         14.    Both at the time this action was filed and at the time of removal, G4S
                                                              4.
D INSMORE &
S HO HL LLP
 SAN DIEGO
                         DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28 U.S.C. §1441(B)
             Case 2:18-cv-09394-PA-MRW Document 1 Filed 11/02/18 Page 5 of 11 Page ID #:5



               1   Compliance & Investigations, Inc. is a corporation, registered in the State of North
               2   Carolina, with its headquarters and principal place of business in Raleigh, North
               3   Carolina. For purposes of determining diversity jurisdiction, G4S Compliance &
               4   Investigations, Inc. is not a citizen of California because it is neither incorporated in
               5   California nor does it have a principal place of business in California.            (See
               6   Declaration of Aundria Bond [“Bond Decl.”], at ¶¶ 3-5). Plaintiff’s Complaint
               7   further states that G4S Compliance & Investigations, Inc. “was and is a North
               8   Carolina corporation….” (Ex. A, Complaint, ¶ 4.)
               9         15.    Plaintiff purports to name “Defendant G4S COMPLIANCE &
              10   INVESTIGATION” as “a business entity of unknown form residing in and doing
              11   business in the County of Los Angeles, State of California.” (Ex. A, Complaint, ¶
              12   5.) However, “G4S COMPLIANCE & INVESTIGATION” is not a separate entity
              13   from G4S Compliance & Investigations, Inc.; rather, during Plaintiff’s
              14   employment, G4S Compliance & Investigations, Inc. on occasion would utilize the
              15   phrase “G4S Compliance & Investigations” on its written materials. (Bond Decl., ¶
              16   6.) Accordingly, any reference in Plaintiff’s Complaint to “G4S Compliance &
              17   Investigation” is irrelevant to diversity jurisdiction because the alleged entity does
              18   not exist. (See e.g., Jernigan v. Ashland Oil, 989 F.2d 812, 816-817 (5th Cir. 1993)).
              19         16.    Because Plaintiff (a citizen of California) and Defendants G4S Secure
              20   Solutions and G4S Compliance & Investigations, Inc. (citizens of Florida and North
              21   Carolina, respectively) are not citizens of the same state, complete diversity exists
              22   between all parties and removal of this action is proper. (28 U.S.C. § 1332(a)(1).)
              23         B.     The Amount in Controversy Exceeds $75,000.
              24         17.    In determining whether the jurisdictional minimum is met, the Court
              25   considers all recoverable damages, including compensatory damages, emotional
              26   distress, punitive damages and attorneys’ fees (See e.g., Galt G/S v. JSS
              27   Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir. 1998); see also, Vasquez v. Arvato
              28   Digital Servs., LLC, 2011 U.S. Dist. LEXIS 69154 at **6-11 (C.D. Cal. June 27,
                                                              5.
D INSMORE &
S HO HL LLP
 SAN DIEGO
                         DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28 U.S.C. §1441(B)
             Case 2:18-cv-09394-PA-MRW Document 1 Filed 11/02/18 Page 6 of 11 Page ID #:6



               1   2011) [holding that, in a disability discrimination employment case, “the evidence
               2   Defendant presented regarding Plaintiff’s claims for attorneys’ fees, punitive and
               3   emotional distress damages, and the lost wages calculation, satisfy its burden of
               4   proving, by a preponderance of the evidence, that the amount in controversy more
               5   likely than not exceeds $75,000.”]; Waddell v. Six Continents Hotels, Inc., 2016
               6   U.S. Dist. LEXIS 1318, **5-10 (C.D. Cal. Jan. 5, 2016)).
               7         18.    A defendant’s notice of removal need include only a plausible
               8   allegation that the amount in controversy exceeds the jurisdictional threshold. (See
               9   Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014)).
              10   Based on Plaintiff’s allegations, the amount in controversy exceeds the sum or
              11   value of $75,000 exclusive of interest and costs. Removal is proper if, from the
              12   allegations of the Complaint and the Notice of Removal, it is more likely than not
              13   that the claim exceeds $75,000. (Sanchez v. Monumental Life Ins. Co., 102 F.3d
              14   398, 403-404 (9th Cir. 1996)).      The amount in controversy is determined by
              15   evaluating the plaintiff’s complaint and the record as a whole. (Lewis v. Verizon
              16   Communications, Inc., 627 F.3d 395, 400 (9th Cir. 2010)).
              17         19.    Plaintiff does not quantify his damages in his alleged claims for:
              18   (1) discrimination; (2) retaliation; (3) failure to prevent discrimination and
              19   retaliation; (4) failure to provide reasonable accommodations; (5) failure to engage
              20   in the interactive process; (6) and wrongful termination in violation of public
              21   policy. Instead, Plaintiff claims he suffered damages including, but not limited to:
              22   compensatory damages, lost wages, special damages, disgorgement of profits,
              23   punitive damages, penalties, interest, costs, expert witness fees and attorneys’ fees.
              24   (Ex. A, at Prayer for Relief).
              25         20.    Defendants deny all of Plaintiff’s allegations and dispute that Plaintiff
              26   is entitled to any relief. Without prejudice to its defenses in this action, however,
              27   Defendants stipulates that the amount in controversy exceeds the $75,000 threshold
              28   for removal under 28 U.S.C. § 1332(a).
                                                              6.
D INSMORE &
S HO HL LLP
 SAN DIEGO
                        DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28 U.S.C. §1441(B)
             Case 2:18-cv-09394-PA-MRW Document 1 Filed 11/02/18 Page 7 of 11 Page ID #:7



               1         21.     Considering Plaintiff’s claims for: (1) lost wages; (2) compensatory
               2   damages; (3) disgorgement of profits; (4) punitive damages; and (5) attorneys’
               3   fees, it is facially apparent from the Complaint that the claims likely exceed
               4   $75,000. (Ex. A, at Prayer for Relief). As explained below, these alleged damages
               5   easily meet the $75,000 amount in controversy.
               6
                                 1.    Plaintiff’s Alleged Compensatory Damages Likely Exceed
               7                       the $75,000 Jurisdictional Threshold.
               8         22.     In his Complaint and prayer for relief, Plaintiff requests that he
               9   receive compensation for his lost wages
              10         23.     Plaintiff earned an hourly “case rate” of $25.98 per hour, and an
              11   “administrative rate” of $10.50. During the year 2016, prior to Plaintiff going on
              12   medical leave, Plaintiff worked approximately 40 hours per week, with the great
              13   majority of those hours (approximately 35 hours on average) at the “case rate.”
              14   Plaintiff earned approximately $44,750 prior to going on medical leave in early
              15   November 2016, or approximately $4,260 per month. (Bond Decl., ¶ 7).
              16         24.     Plaintiff allegedly was terminated in March 2017. (Ex. A, Complaint,
              17   ¶ 22.) Accordingly, from the time of his alleged termination in March 2017 to the
              18   filing of this Notice in November 2018, Plaintiff’s alleged lost wages alone exceed
              19   the jurisdictional amount for this Court: $80,940.00 (not less than 19 months x
              20   $4,260.00).
              21         25.     Plaintiff also requests not less than $35,190 for Labor Code violations.
              22   (Ex. A, Complaint, ¶¶ 111, 115, Prayer.)
              23         26.     Plaintiff also requests emotional distress damages, disgorgement of
              24   profits, punitive damages, attorneys’ fees and costs of suit. (Ex. A, Complaint, ¶¶
              25   30 [Plaintiff suffered “severe and profound pain and emotional distress, anxiety,
              26   depression, headaches, tension, and other physical ailments”], 32, Prayer.) As set
              27   forth below, even individually, Plaintiff’s claimed damages for emotional distress,
              28   and attorneys’ fees could exceed the jurisdictional amount for this Court.
                                                              7.
D INSMORE &
S HO HL LLP
 SAN DIEGO
                        DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28 U.S.C. §1441(B)
             Case 2:18-cv-09394-PA-MRW Document 1 Filed 11/02/18 Page 8 of 11 Page ID #:8



               1         27.    As a result, the preponderance of the evidence proves that the $75,000
               2   amount in controversy is met.
               3         2.     Jury Verdicts in Similar Fair Employment and Housing Act
               4                Cases Illustrate that Plaintiff’s Alleged Damages Would
                                Satisfy this Court’s $75,000 Jurisdictional Threshold.
               5

               6         28.    In addition to lost wages, Plaintiff alleges that he has sustained non-
               7   economic damages, special damages and emotional distress, including but not
               8   limited to, “general damages for mental pain and anguish and emotional distress
               9   and loss of earning capacity” and requests judgment for these alleged damages.
              10   (Ex. A, at Prayer for Relief).
              11         29.    District Courts have allowed jury verdicts as evidence that the
              12   jurisdictional amount is met via emotional distress, precisely because claims for
              13   emotional distress tend to be substantial. Saldana v. Home Depot USA, Inc.,
              14   2016 U.S. Dist. LEXIS 80064 at **8-11 (E.D. Cal. June 20, 2016).
              15         30.    Employment discrimination cases involving similar claims have
              16   resulted in jury verdicts significantly in excess of $75,000:
              17                (a)   Jadwin v. County of Kern, 2009 U.S. Dist. LEXIS 72369, (E.D.
              18         Cal. Aug. 6, 2009). Plaintiff alleged he was demoted following medical
              19         leave, discriminated against due to his disability, that his employer failed to
              20         accommodate his disability, and failed to engage in the interactive process.
              21         The jury awarded $505,557.
              22                (b)   Mootz v. California Dep’t of Corrections, Case No. 05-AS-
              23         04214, 2008 WL 4210724, Superior Court of Sacramento County, March
              24         27, 2008. Plaintiff alleged that she was discriminated against on the basis
              25         of her sexual orientation, harassed, retaliated against, and that her
              26         employer did not reasonably accommodate her physical disability or
              27         engage in the interactive process. The jury awarded $800,000 based on
              28         plaintiff’s retaliation claims alone.
                                                             8.
D INSMORE &
S HO HL LLP
 SAN DIEGO
                        DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28 U.S.C. §1441(B)
             Case 2:18-cv-09394-PA-MRW Document 1 Filed 11/02/18 Page 9 of 11 Page ID #:9



               1               (c)   Ko v. The Square Group LLC, Case No. BC-4877739, 2014 WL
               2         3555573, Superior Court of Los Angeles County, June 16, 2014. Plaintiff
               3         alleged discrimination on the basis of her disability, failure to engage in the
               4         interactive process, failure to provide a reasonable accommodation,
               5         retaliation, failure to prevent discrimination/retaliation and wrongful
               6         termination. The jury awarded $723,645 based solely on Plaintiff’s claims
               7         for failure to accommodate, failure to grant leave, and wrongful termination.
               8         31.   Given the similarities in claims and alleged damages between this case
               9   and Jadwin, Mootz and Ko, Plaintiff’s emotional distress damages should be used
              10   to calculate the amount in controversy. (See Saldana, 2016 U.S. Dist. LEXIS
              11   8006422 at *8-10).

              12         3.    Jury Verdicts in Similar Fair Employment and Housing Act
                               Cases Illustrate that Plaintiff’s Claim for Attorney’s Fees Satisfies
              13               this Court’s $75,000 Jurisdictional Threshold.
              14         32.   Attorney fee awards in similar Fair Employment and Housing Act
              15   (“FEHA”) cases illustrate that Plaintiff’s claim for attorneys’ fees alone satisfies
              16   this Court’s $75,000 jurisdictional threshold. Plaintiff seeks attorneys’ fees. (Ex.
              17   A, at Prayer for Relief). California Government Code section 12965(b) authorizes
              18   attorneys’ fees for cases brought under FEHA.
              19         33.   As a result, this Court may consider attorneys’ fees in calculating the
              20   jurisdictional amount in controversy in disability discrimination and retaliation
              21   employment cases. Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-56 (9th
              22   Cir. 1998); Saldana, 2016 U.S. Dist. LEXIS 80064 at *8-10. The amount of
              23   attorney’s fees in employment cases alone can eclipse the $75,000 in controversy
              24   requirement for diversity jurisdiction. (Simmons v. PCR Technology, 209 F.
              25   Supp. 2d 1029, 1035 (N.D. Cal. 2002) [“[M]aintaining a race discrimination
              26   claim will undoubtedly require substantial effort from counsel. The court notes
              27   that in its twenty-plus years’ experience, attorneys’ fees in individual
              28   discrimination cases often exceed the damages.”].)
                                                            9.
D INSMORE &
S HO HL LLP
 SAN DIEGO
                        DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28 U.S.C. §1441(B)
             Case 2:18-cv-09394-PA-MRW Document 1 Filed 11/02/18 Page 10 of 11 Page ID #:10



               1          34.    Even in settlements before trial, a plaintiff’s attorneys’ fees in a
               2   FEHA case can be substantial. Lacy Percy-Marie v. San Francisco Zoological
               3   Society, Case No. CGC-12-522507, San Francisco County Superior Court, March
               4   3, 2014.
               5          35.    Here, it can reasonably be anticipated that Plaintiff’s claims for
               6   attorneys’ fees, along with other alleged damages will exceed the $75,000
               7   threshold.
               8   III.   VENUE IS PROPER IN THIS COURT
               9          36.    The place where the State Court Action was filed, the California
              10   Superior Court for the County of Los Angeles, is located within the Central District
              11   of California. (See 28 U.S.C. § 84(c)(2)). This Notice is therefore properly filed in
              12   this Court pursuant to 28 U.S.C. § 1441(a).
              13   IV.    DEFENDANTS SATISFIED 28 U.S.C. § 1446
              14          37.    Pursuant to 28 U.S.C. §1446(a), this Notice is accompanied by true
              15   and correct copies of all process, pleadings, and orders served upon Defendants in
              16   the State Court Action. (Ex. A, B.)
              17          38.    As set forth above, this Notice is both timely and proper under 28
              18   U.S.C. §1446(b). Defendants filed this Notice within thirty days of service of
              19   Plaintiff’s Complaint.
              20          39.    Pursuant to 28 U.S.C. §1446(d), Defendants will give written notice
              21   of this removal to Plaintiff and shall file a copy of this Notice with the Clerk of the
              22   Los Angeles County Superior Court, which shall effect the removal and the State
              23   Court Action shall proceed no further.
              24          40.    No previous application has been made for the relief requested in this
              25   Notice.
              26          WHEREFORE, Defendants remove this action, now pending in the
              27   LosAngeles Superior Court for the State of California, to this Court for all
              28   purposes, including trial. If any question arises as to the propriety of the removal of
                                                              10.
D INSMORE &
S HO HL LLP
 SAN DIEGO
                          DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28 U.S.C. §1441(B)
             Case 2:18-cv-09394-PA-MRW Document 1 Filed 11/02/18 Page 11 of 11 Page ID #:11



               1   this action, Defendants respectfully request the opportunity to present a brief and
               2   oral argument in support of their position of that this case is removable.
               3

               4   DATED: November 2, 2018                    DINSMORE & SHOHL LLP
               5
                                                                       /s/ Elvira Cortez
               6                                              By:     Elvira Cortez (275626)
                                                                      Attorney for Defendant
               7                                                      G4S Secure Solutions (USA) Inc.
               8

               9   DATED: November 2, 2018                   LEWIS BRISBOIS BISGAARD &
                                                             SMITH LLP
              10

              11

              12
                                                             By:      /s/ Christina M. Guerin
                                                                   John Haubrich, Jr. (SBN 228341)
              13                                                   Christina M. Guerin (SBN 210066)
              14                                                   Attorneys for Defendant G4S Compliance
                                                                   & Investigations, Inc.
              15

              16

              17                    ATTESTATION OF ELECTRONIC SIGNATURES
              18             Pursuant to Local Rule 5-4.3.4(a)(2)(i), all signatories listed, on whose behalf
              19   this removal is submitted, concur in the filing’s content and have authorized the
              20   filing.
              21

              22   DATED: November 2, 2018                      Respectfully submitted,

              23                                                DINSMORE & SHOHL, LLP

              24
                                                                By: /s/Elvira Cortez
              25
                                                                   Elvira Cortez
              26                                                   Attorneys for Defendant
                                                                   G4S Secure Solutions (USA) Inc.
              27

              28
                                                                11.
D INSMORE &
S HO HL LLP
 SAN DIEGO
                         DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28 U.S.C. §1441(B)
